DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
Figure 2:  Lines, numbers and letters not uniformly thick and
well defined, clean, durable, and black (poor line quality).
      - The text within the boxes are blurry as they have a dot matrix background, which distorts the view.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
   Providing a sound generating unit within the body, as recited in claims 1 and 8.
   Providing a plurality of sound generating unit within the body, as recited in claims 3 and 10.
   Providing means for setting in advance which sound generating unit from the plurality of sound generating units will be activated upon release of air, as recited in claim 4. 
   Providing a squeeze handle to force air into the air chamber, as recited in claims 5 and 12.
   Providing a crank pump to force air into the air chamber, as recited in claims 7 and 14. 

No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
   Page 2, page line 18:  The term -- to -- should be inserted prior to the term "costly".
   Page 3, page line 20:  A -- hyphen -- should be inserted between the terms "one" and "way".
   Page 4, page line 3:  The term "act" should be corrected to read -- acts --.
   Page 5, page line 3:  Reference numeral "104 should be deleted and reinserted after the term -- tank -- because it appears that the term "air" is referenced by the reference numeral and not the tank.
     Page 5, lines 4 and 7:  A -- hyphen -- should be inserted between the terms "one" and "way".
      Page 5, page lines 5, 12, and 22:  The term "diaphragm" should be corrected to read -- trumpet -- or -- amplifying device -- or something similar.  A diaphragm is the device that vibrates from the air pressure to create the horn sound.  The device referenced as numeral 112 amplifies the noise generated by the unseen/unshown diaphragm.
      Page 5, page line 7:  The term "with" should be corrected to read -- while --; or the term "with being" should be corrected to read -- and --.
      Page 5, page line 7:  The article "a" should be corrected to read -- the -- as the one-way valve has been previously recited.
      	      Page 5, page line 12:  Reference numeral -- 104 -- should be inserted after the term "tank"; and the first occurrence of reference numeral "112" should be deleted.  The housing is what should be referenced with a numeral.  
      Page 5, page line 16:  Reference numeral -- 106 -- should be inserted after the term "pump".
	      Page 5, page line 17:  Reference numeral "200" should be corrected to read -- (Step 200) -- since the reference box is a step and Figure is represented as a method of steps that are performed to actuate a sound from the horn.
      Page 5, page line 18:  Reference numeral "202" should be corrected to read
-- (Step 202) --.
      Page 5, page line 19:  Reference numeral -- 104 -- should be inserted after the term "tank".
	      Page 5, page line 19:  Reference numeral -- 108 -- should be inserted after the term "valve"; and reference numeral "204" should be corrected to read
-- (Step 204) --.
      Page 5, page line 20:  Reference numeral -- 104 -- should be inserted after the term "tank"; and reference numeral "206" should be corrected to read
-- (Step 206) --.
      Page 5, page line 21:  Reference numeral -- 104 -- should be inserted after the term "tank", reference numeral "208" should be corrected to read -- (Step 206) --; and reference numeral -- 102 -- should be inserted after the term "valve".
      Page 5, page line 22:  Reference numeral "210" should be corrected to read
-- (Step 210) --.
      Page 6, page line 1:  Reference numeral -- 112 -- should be inserted after both occurrences of the term "diaphragm"; and reference numeral "212" should be corrected to read -- (Step 212) --.
      Page 6, page line 2:  Reference numeral "214" should be corrected to read
-- (Step 214) --.

Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
   The terms body and sound generating unit, as recited in claims 1 and 8. 
   Automatically triggering the release valve in response to a set amount of pressure being achieved in the air chamber, as recited in claims 2 and 9.
   Providing a plurality of sound generating unit disposed within the body, as recited in claims 3 and 10.
   Setting in advance which of the plurality of sound generating units will be activated upon the release of compressed air as recited in claims 4 and 11.
   Providing a squeeze handle to force air into the air chamber, as recited in claims 5 and 12.
   Providing a crank handle to force air into the air chamber, as recited in claims 7 and 14.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
   Re claim 1, claim line 4:  The term -- configured -- should be inserted after the term "chamber" to positively recited the functionality of the chamber.
   Re claim 2, claim line 1:  The article "A" should be corrected to read -- The --.
   Re claim 3, claim line 1:  The article "A" should be corrected to read -- The --.
   Re claim 4 claim line 1:  The article "A" should be corrected to read -- The --.
   Re claim 4, claim line 2:  The phrase -- said plurality of -- should be inserted prior to the term "sound".
   Re claim 5, claim line 1:  The article "A" should be corrected to read -- The --.
   Re claim 6, claim line 1:  The article "A" should be corrected to read -- The --.
   Re claim 7, claim line 1:  The article "A" should be corrected to read -- The --.
   Re claim 8, claim line 2:  The article -- a -- should be inserted prior to the term "horn".
   Re claim 8, claim lines 5 and 8:  The term -- storage -- should be inserted prior to the term "chamber".  Applicant has decided to use the term "air storage chamber" and consistency through the claim language should be maintained to avoid potential confusion.
   Re claim 9, claim line 1:  The terms "A horn" should be corrected to read
-- The method --.  Claim 8 from which this claim depends claims a method.
   Re claim 9, claim line 2:  The term -- storage -- should be inserted prior to the term "chamber".  
   Re claim 10, claim line 1:  The terms "A horn" should be corrected to read
-- The method --.
   Re claim 10, claim line 2:  The term -- horn -- should be inserted prior to the term "body".  
   Re claim 11, claim line 1:  The terms "A horn" should be corrected to read
-- The method --.
   Re claim 12, claim line 1:  The terms "A horn" should be corrected to read
-- The method --.
   Re claim 12, claim line 2:  The term -- storage -- should be inserted prior to the term "chamber".  
   Re claim 13, claim line 1:  The terms "A horn" should be corrected to read
-- The method --.
   Re claim 14, claim line 1:  The terms "A horn" should be corrected to read
-- The method --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 7:  The phrase "may be" is not a positive recitation.  It is not clear that the air pump is actually being compressed to force air into the air chamber.  The horn doesn't actually work if the air chamber doesn't have a sufficient amount of air within.
      NOTE:  The Examiner is interpreting that the air pump is manually compressed.
   Re claim 1, claim line 9:  The phrase "may be" is not a positive recitation.  It is not clear that the release valve is actually being activated to release the air from the air chamber.  The horn doesn't actually work if the release valve is not engaged to release the air from the air chamber.
      NOTE:  The Examiner is interpreting the claim as the release valve is capable of operating without manual activation by a user, such as with a specific pressure threshold.
   Re claim 2, claim lines 1-3:  It is not clear how the release valve is automatically triggered if the release valve is activated by a user (claim 1, claim line 9).  How can both occur?
      NOTE:  The Examiner is interpreting that the release valve is not user actuated and thus works off a specific pressure threshold.
   Re claim 5, claim line 2:  Is this "a user" the same user previously claimed in claim 1 (claim line 6)?  The Examiner only recalls use of the horn by a single user.	      NOTE:  The Examiner is interpreting the two users to be the same.
   Re claim 6, claim lines 1-2:  Is this "a user" the same user previously claimed in claim 1 (claim line 6)?  The Examiner only recalls use of the horn by a single user.	      NOTE:  The Examiner is interpreting the two users to be the same.
   Re claim 6, claim line 2:  The phrase "said horn body" lacks antecedent basis.  Claim 1 (claim line 2) has only previously recited a body. 
   Re claim 6, claim line 2:  The phrase "said horn body" lacks antecedent basis.  Claim 1 (claim line 2) has only previously recited a body.
   Re claim 7, claim lines 1-2:  Is this "a user" the same user previously claimed in claim 1 (claim line 6)?  The Examiner only recalls use of the horn by a single user.	      NOTE:  The Examiner is interpreting the two users to be the same person.
   Re claim 7, claim line 2:  The phrase "said horn body" lacks antecedent basis.  Claim 1 (claim line 2) has only previously recited a body. 
   Re claim 8, claim line 5:  The phrase "may be" is not a positive recitation.  It is not clear that the air pump is actually being compressed to force air into the air chamber.  The horn doesn't actually work if the air chamber doesn't have a sufficient amount of air within the chamber.
      NOTE:  The Examiner is interpreting that the air pump is manually compressed.
   Re claim 8, claim lines 6-7:  The phrase "may be" is not a positive recitation.  It is not clear that the release valve is actually being activated by a user to release the air from the air chamber.  The horn doesn't actually work if the release valve is not engaged to release the air from the air chamber.
      NOTE:  The Examiner is interpreting the claim as the release valve is capable of operating without manual activation by a user, such as with a specific pressure threshold.
   Re claim 9, claim lines 1-3:  It is not clear how the release valve is automatically triggered if the release valve is activated by a user (claim 8, claim lines 6-7).  How can both occur?
      NOTE:  The Examiner is interpreting that the release valve is not user actuated and thus works off a specific pressure threshold.
   Re claim 11, claim line 1:  The term "can" is not a positive recitation.  It is not clear that the release valve is actually being set to produce the sound as air is forced into the air chamber.  The horn doesn't actually work if the release valve is not activated; and applicant is claiming a method of producing sound from a horn.
      NOTE:  The Examiner is interpreting that the release valve is set in advance.
   Re claim 12, claim line 2:  Is this "a user" the same user previously claimed in claim 8 (claim line 4)?  The Examiner only recalls use of the horn by a single user.	      NOTE:  The Examiner is interpreting the two users to be the same.
   Re claim 13, claim lines 1-2:  Is this "a user" the same user previously claimed in claim 8 (claim line 4)?  The Examiner only recalls use of the horn by a single user.	      NOTE:  The Examiner is interpreting the two users to be the same.
   Re claim 14, claim lines 1-2:  Is this "a user" the same user previously claimed in claim 8 (claim line 4)?  The Examiner only recalls use of the horn by a single user.	      NOTE:  The Examiner is interpreting the two users to be the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 235,509 (Chester).
   With respect to the limitations of claim 1, Chester disclose a horn comprising:
      a body (cylinder (F) and air chamber (C) - Figure 2);
      5a sound generating unit in the body (reed (B') located in the air chamber (C) - page 2, lines 26-31 and Figure 2);
      an air chamber (F) for accepting and storing compressed air to activate said sound generating unit;
      an air pump (H/J/L) activated by a user of said horn forming a part of said body wherein said air pump may be manually compressed to force air into said air 10chamber for subsequent release to activate said sound generating unit (page 2, lines 70-78); and
      a release valve (D) which enables stored compressed air to be released from said air chamber into said sound generating unit for producing sound (puppet valve (D) is shifted by air pressure causing air to flow into chamber (C) causing the reed (B') to vibrate with a loud singular tone - page 2, lines 78-85).

   With respect to the limitation of claim 2, Chester further disclose that the release valve (D) is automatically triggered in response to a set amount of pressure being achieved in the air chamber (page 2, lines 75-81).

   With respect to the limitation of claim 6, Chester further disclose that air pump includes a push pump (H/J/L) or a user to hold said horn body with one hand and use said push pump with the 10other hand (operator places one hand on the cylinder (F) to balance while pushing/pulling on the handle (L) with the other hand - Figures 1 and 2).

   With respect to the limitations of claim 8, Chester disclose a method of producing sound from a horn comprising:
      producing and activating a horn body containing a sound generating unit/reed (B') (page 2, lines 70-85), an air storage chamber/cylinder (F) for accepting and storing compressed air to activate said sound generating unit (page 2, lines 46-50 and Figure 2), an air pump (H/J/L - Figure 2) activated by a user of said horn wherein 20said air pump may be manually compressed to force air into said air chamber for subsequent release to activate said sound generating unit (pump handle (L) is activated to pump air into cylinder (F), which is released to activate the sound generating unit - page 2, lines 78-85), and a release valve/puppet valve (D) which may be activated by said user to enable stored compressed air to 9163-104be released from said air chamber/cylinder (F) into said sound generating unit (B') for producing sound (page 2, lines 78-85 and Figure 2).

   With respect to the limitation of claim 9, Chester further disclose that the release valve (D) is automatically triggered in response to a set amount of pressure being achieved in the air chamber (page 2, lines 75-81).

   With respect to the limitation of claim 13, Chester further disclose that air pump includes a push pump (H/J/L) or a user to hold said horn body with one hand and use said push pump with the 10other hand (operator places one hand on the cylinder (F) to balance while pushing/pulling on the handle (L) with the other hand - Figures 1 and 2).


Claims 1-2, 5, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,565,363 (Garratt). 
   With respect to the limitations of claim 1, Garratt discloses a horn comprising:
      a body (15) (col. 3, lines 6-10 and Figures 1-3);
      5a sound generating unit (7/16) in the body (col. 3, lines 6-7 and col. 4, line 37 through col. 5, line 18);
      an air chamber (35) for accepting and storing compressed air to activate said sound generating unit (col. 3, lines 61 through col. 5, line 18);
      an air pump (10) activated by a user of said horn forming a part of said body wherein said air pump may be manually compressed to force air into said air 10chamber for subsequent release to activate said sound generating unit (col. 2, lines 36-45 and Figure 1 and 3); and
      a release valve (29) which enables stored compressed air to be released from said air chamber into said sound generating unit for producing sound (col. 3, lines 61 through col. 5, line 18).

   With respect to the limitation of claim 2, Garratt further discloses that the release valve (29) is automatically triggered in response to a set amount of pressure being achieved in the air chamber (col. 3 line 61 through col. 4, line 53).

   With respect to the limitation of claim 5, Garratt further discloses that the air pump includes a squeeze handle (10) configured for a user to force air into the air chamber (35) (col. 2, lines 36-45 and Figure 1).

   With respect to the limitations of claim 8, Garratt disclose a method of producing sound from a horn comprising:
      producing and activating a horn body containing a sound generating unit (col. 2, lines 1-4), an air storage chamber (35) for accepting and storing compressed air to activate said sound generating unit (col. 3, lines 61 through col. 5, line 18 and Figure 3), an air pump (10 - Figure 1) activated by a user of said horn wherein 20said air pump may be manually compressed to force air into said air chamber for subsequent release to activate said sound generating unit col. 2, lines 36-45 and Figure 1 and 3), and a release valve (29) which may be activated by said user to enable stored compressed air to 9163-104be released from said air chamber (35) into said sound generating unit for producing sound (col. 3, lines 61 through col. 5, line 18).

   With respect to the limitation of claim 9, Garratt further discloses that the release valve (29) is automatically triggered in response to a set amount of pressure being achieved in the air chamber (col. 3 line 61 through col. 4, line 53).

   With respect to the limitation of claim 12, Garratt further discloses that the air pump includes a squeeze handle (10) configured for a user to force air into the air chamber (35) (col. 2, lines 36-45 and Figure 1).


Claims 1-2, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,427,034 (Svensson).

   With respect to the limitations of claim 1, Svensson disclose a horn comprising:
      a body (casing (1) - Figures 1-2);
      5a sound generating unit in the body (vibrating device (21) located within the casing (1) - page 2, lines 25-27 and 34-38 and Figure 2);
      an air chamber (3) for accepting and storing compressed air to activate said sound generating unit (page 2, lines 25-38 and Figures 1-2);
      an air pump (6-11) activated by a user of said horn forming a part of said body wherein said air pump may be manually compressed to force air into said air 10chamber for subsequent release to activate said sound generating unit (page 1, lines 89-107 and Figures 1-2); and
      a release valve (19) which enables stored compressed air to be released from said air chamber into said sound generating unit for producing sound (page 2, lines 28-36 and Figure 2).

   With respect to the limitation of claim 2, Svensson further discloses that the release valve (19) is automatically triggered in response to a set amount of pressure being achieved in the air chamber (page 2, lines 28-36).

   With respect to the limitation of claim 7, Svensson further discloses that the air pump includes a crank pump (6-11) for a user to hold the casing with one hand and use the crank pump with the other hand.

   With respect to the limitations of claim 8, Svensson disclose a method of producing sound from a horn comprising:
      producing and activating a horn body containing a sound generating unit (vibrating device (21) located within the casing (1) - page 2, lines 25-27 and 34-38 and Figure 2), an air storage chamber (3) for accepting and storing compressed air to activate said sound generating unit (page 2, lines 25-38 and Figures 1-2), an air pump (6-11 - Figure 1) activated by a user of said horn wherein 20said air pump may be manually compressed to force air into said air chamber for subsequent release to activate said sound generating unit (page 1, lines 89-107 and Figures 1-2), and a release valve (19) which may be activated by said user to enable stored compressed air to 9163-104be released from said air chamber (3) into said sound generating unit for producing sound (page 2, lines 28-36 and Figure 2).

   With respect to the limitation of claim 9, Svensson further discloses that the release valve (19) is automatically triggered in response to a set amount of pressure being achieved in the air chamber (page 2, lines 28-36).

   With respect to the limitation of claim 14, Svensson further discloses that the air pump includes a crank pump (6-11) for a user to hold the casing with one hand and use the crank pump with the other hand.


Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,782,198 (Sinclair, II et al.).
   With respect to the limitations of claim 8,  Sinclair, II et al. disclose a method of producing sound from a horn comprising:
      producing and activating a horn body containing a sound generating unit (col. 5, lines 1-4), an air storage chamber/tank (11) for accepting and storing compressed air to activate said sound generating unit (col. 3, lines 46-50 and Figures 1 and 7), an air pump (40 - Figure 6) activated by a user of said horn wherein 20said air pump may be manually compressed to force air into said air chamber for subsequent release to activate said sound generating unit (pump handle (18) is activated to pump air into tank (11), which is released to activate the sound generating unit - col 3, lines 46-50 and col. 5, lines 7-16), and a release valve/activator (14) which may be activated by said user to enable stored compressed air to 9163-104be released from said air chamber/tank (11) into said sound generating unit for producing sound (col. 3, lines 48-50 and col. 4, lines 58-63 and Figures 1 and 7).

   With respect to the limitation of claim 13, Sinclair, II et al. further disclose that the air pump (40) includes a push pump for the user to hold the horn body with one hand and use the push pump with the other hand (Figures 1 and 7).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 235,509 (Chester) in view of US 3,814,050 (Warnod).
   With respect to the limitation of claims 3 and 10, Chester discloses all of the limitations of the base claim, but fails to disclose a plurality of sound generating units disposed with the body for producing various sounds.
   Warnod disclose a multitone air blast horn comprising a body (1) and a plurality of sound generating units (7/8/9) for producing various sounds (col. 1, lines 31-36).  Modifying Chester with a plurality of sound generating units would have been obvious to one of ordinary skill in the art at the time of filing as a means of producing multiple warning sounds for alerting others.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claims 4 and 11 because the prior art of record fails to teach and/or make obvious the limitations of the above cited claims in combination with all of the limitations of their respective base claims.


Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various manually actuated horns/whistles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856